DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of Claims 15-20 are directed to an invention non-elected without traverse.  Accordingly, Claims 15-20 have been cancelled.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel Claims 15-20.
Allowable Subject Matter/Statement of Reasons for Allowance
Claims 1, 2, 4-9, and 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or suggests, alone or in combination, an apparatus comprising all limitations of the claims, specifically including but not limited to “wherein the first superconducting silicon electrode and the second superconducting silicon electrode each comprise a laser doped crystalline silicon material doped with boron, wherein a concentration of the boron in each of the first superconducting electrode and the second superconducting electrode is greater than or equal to 4 atomic percent boron and less than or equal to 11 atomic percent boron; and isolation layer positioned on the tunnel barrier and connected to a first side of the first superconducting electrode and a second side of the first superconducting electrode such that the isolation layer electrically isolates the first side of the first superconducting electrode and the second side of the first superconducting electrode, the first side being opposite the second side” of Claim 1 and  “wherein at least one of the first superconducting silicon electrode or the second superconducting silicon electrode comprises a laser doped crystalline silicon material doped with boron, wherein a concentration of the boron in the first superconducting electrode or the second superconducting electrode is greater than or equal to 4 atomic percent boron and less than or equal to 11 atomic percent boron; and isolation layer positioned on the dielectric tunnel barrier and connected to a first side of the first superconducting electrode and a second side of the first superconducting electrode such that the isolation layer electrically isolates the first side of the first superconducting electrode and the second side of the first superconducting electrode, the first side being opposite the second side” of Claim 8.
Applicant’s arguments directed to the 112(b) rejection in the Final Rejection of 12/20/2021 are found persuasive and the Examiner interprets the language at issue to be defined as depicted in Figure 12A.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534. The examiner can normally be reached M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891